Citation Nr: 1011348	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left eye. 

2.  Entitlement to service connection for a disorder of the 
right eye. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from October 1992 to March 
1996 and from June 1996 to June 1999.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In October 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans' Law Judge.  A copy 
of the hearing transcript has been associated with the claims 
file. During the hearing and by an October 2008 statement, 
the Veteran's representative waived initial RO consideration 
of any evidence submitted during the hearing and after the 
case was appealed to the Board.  38 C.F.R. § 20.1304.  In 
addition, by a July 2008 statement and during the Board 
hearing, the Veteran expressly withdrew the appeal on his 
claims of entitlement to a compensable rating for 
degenerative disc disease of the lumbar spine and entitlement 
to a compensable rating for residuals of a right index finger 
fracture.  Therefore, these issues are no longer before the 
Board.  38 C.F.R. § 20.204.

In the June 2005 rating decision on appeal, the RO denied the 
claim for service connection for a left eye injury, finding 
that no new and material evidence had been received.  
However, a December 2008 Board decision found that new and 
material evidence had been submitted to reopen the claim for 
service connection for a left eye disorder.  That Board 
decision remanded the matter of de novo adjudication of the 
claim for service connection for a left eye disorder, and 
service connection for a right eye disorder, for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Initially, the Board notes that the Veteran has complained 
that he received an incomplete copy of the January 21, 2010, 
Supplemental Statement of the Case (SSOC) because at page 7 
there were no reasons and bases listed for denying service 
connection for a right eye injury.  However, upon review of 
that SSOC the Board finds that the reasons and bases for 
denying the claim for service connection for a left eye 
injury in the January 2010 SSOC also encompassed the 
rationale for denying service connection for a right eye 
injury.  Indeed, the SSOC stated "entitlement to service 
connection for a left eye and right eye injuries are 
denied."  

The December 2008 Board remand was for the purpose of 
obtaining  records of for treatment for eye disability since 
October 2008, including VA outpatient treatment (VAOPT) 
records, and to afford the Veteran a VA examination of his 
eyes. 

The December 2008 Board remand noted that the service 
treatment records (STRs) reflected treatment of the left eye 
in October 1993, when the Veteran sustained trauma of the 
left orbit.  The accompanying radiology report noted no 
definite evidence of any fracture or air fluid level.  

The additional STRs, added to the record during the October 
2008 Travel Board hearing, reflect that the Veteran was 
treated from April 1997 to February 1999 for his eyes and was 
variously diagnosed with conjunctivitis, superficial punctate 
keratitis in both eyes, corneal disruption of unknown 
etiology, keratoconjunctivitis and superficial keratitis of 
unknown etiology of the left eye with a history of 
recurrence, superficial keratitis of both eyes, refractory 
conjunctivitis of the left eye, chronic conjunctivitis of 
both eyes and a history of keratitis.  

"For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic'.''  38 C.F.R. § 3.303(b).  

The Informal Hearing Presentation further stated that the 
Veteran was given a "P3" profile and that a Medical 
Evaluation Board was considered. 

VAOPT reports from August 2002 to December 2008 reflect that 
with respect to the Veteran's eyes there were various 
diagnoses including: decreased vision, constricted visual 
fields, lattice degeneration, symptomatic dry eye in both 
eyes as the likely cause of the chief complaint, refractive 
error, presbyopia, significant visual field loss and the 
likely cause of decreased vision in both eyes was due to 
keratitis secondary to dry eyes.  A May 2004 VAOPT record 
reflects assessments of slightly decreased vision in the left 
eye and constricted visual fields in both eyes without 
significant ocular findings; lattice degeneration of both 
eyes; and dry eyes of both eyes which was likely the cause of 
his chief complaints.  However, it was also noted that the 
Veteran was educated that nothing was "peeling off" his 
eyes but that they were just dry.  Other VAOPT records show 
that a May 2007 MRI of the Veteran's brain, performed because 
of his ocular complaints, found no abnormality.  

An April 2008 VA eye examiner reported that there were no 
objective signs of an eye functional impairment or disability 
and he could not resolve whether the Veteran's current eye 
conditions or visual problems were related to his active 
service without resorting to mere speculation.  It was stated 
that photophobia, permanently, is common after a severe 
chemical burn of the surface of the eyes.  His vision on 
examination was not explained by any objective findings, nor 
was it consistent with the last (outpatient) VA examination 
in April 2007, when vision was recorded as 20/20 in each eye.  

At the October 2008 travel Board hearing the Veteran 
testified that, with the help of a Congressman, he had been 
successful in obtaining service treatment records that 
previously were not on file and which covered the period form 
1996 to 1999.  He testified that he had had eye problems 
since an accident in Korea with symptoms of scratchiness, 
yellowing of his eyes, and sensitivity to light.  He had to 
put [artificial] tear drops in his eyes.  Even last week 
(apparently on an outpatient treatment basis) he was told 
that the cause of his eye problems was unknown.  Page 4 of 
the transcript of that hearing.  During training in Korea a 
gas canister landed next to him.  Smoke got into his eyes and 
blinded him in one eye.  He flushed then flushed his eyes 
with water at which time he believed that he his nails 
accidently scratched his eyes and some of the chemicals got 
into his eyes.  He had had to wear an eye patch over his eye.  
Thereafter, from time to time, his eyes had not been the 
same.  Page 5.  When asked how soon after this experience he 
had begun to have the symptoms he now complained of he 
testified that it was when he was transferred from Korea back 
to Kansas.  At that time he went to a civilian physician in 
Kansas City who was unable to find the cause of the problems 
but had told the Veteran that when the Veteran had scratched 
his eyes (during service) his eyes had gotten cut and some of 
the chemicals had gotten into his eyes and his eyes had then 
healed up but some of the chemicals never came out, causing 
his eyes to turn yellow.  Page 6.  

The Veteran further testified that [at some unspecified time] 
"they" had said that he had lost a layer from his eyes.  He 
had been given a profile during service and he was going to 
be "medically chopped out" but he managed to stay in the 
military.  During service he had gotten on sick call and 
sought treatment and he had had to wear sunglasses when in 
the motor pool or in the field.  He now worked for Greyhound 
but only at night because his vision was impaired during the 
daylight.  Page 6.  

Following the December 2008 Board remand, the Veteran was 
afforded a VA eye examination in January 2009.  The examiner 
reported having reviewed the Veteran's claim file.  The 
diagnoses were dry eyes with secondary corneal superficial 
punctuate keratitis of both eyes and a refractive error.  The 
examiner stated that he could not resolve the issue of the 
question posed (the etiology of any eye disorders) without a 
resort to speculation because there was no evidence of a 
service injury to the eyes.  The Veteran reported a history 
of injury during service of "smoke in eye from smoke 
canisters" in 1999 but there was no evidence in the record 
to support this finding.  He had longstanding dry eyes with 
superficial punctuate keratitis of both eyes which could be a 
secondary effect to chemical/environmental exposure, but 
there was no evidence to support this finding in the Veteran.  
No other significant ocular findings were noted in the eyes.  

In a February 2010 Informal Hearing Presentation it was 
requested that the Veteran be afforded yet another VA 
examination (in light of two examinations in which it was 
stated that a definitive opinion could not be rendered 
without a resort to speculation).  

In view of the foregoing, the Board is of the opinion that 
additional development is warranted in this case.  This is 
because of the absence of records of the private physician in 
Kansas City that the Veteran testified treated him when he 
was transferred from Korea back to Kansas, as well as the 
similarity of diagnoses during service and on VA examination 
in January 2009 of superficial punctuate keratitis of both 
eyes.  Also significant is the fact that the reasons given 
for being unable to render the requested medical opinion were 
unstated at the time of the 2007 VA examination and because 
the VA examiner in January 2009 seems to have believed that 
the Veteran's statement and history of inservice eye 
injury(ies) had to be corroborated by the STRs.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
name and address of the physician or other 
clinical source which he testified had 
treated or evaluated him for his eyes 
during service upon his return from Korea 
to Kansas City.  This should include the 
inclusive dates of treatment or 
evaluation.  

Upon receipt of the appropriate release, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the Veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2009).   

2.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who treated him for 
a left and right eye disability since the 
last date of treatment in January 2009.  
After securing any necessary release, such 
records should be requested, including any 
pertinent VA treatment records, and all 
records which are not duplicates should 
then be associated with the claims file. 

3.  Afford the Veteran a VA examination to 
address the etiology of the claimed 
disorders of his eyes.  

The examiner must have access to and review 
the claims folders for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether the Veteran now 
disability(ies) of either eye or both eyes 
that is/are at least as likely as not 
related to the Veteran's period of service.  

In this connection, the examiner should 
render an opinion as to whether any current 
superficial punctuate keratitis bears any 
relationship to the superficial punctuate 
keratitis noted and diagnosed during active 
service.  A full description of any such 
relationship or why there is no 
relationship should be set forth.  

The examiner should comment on the 
inservice notation that the Veteran had 
"chronic" conjunctivitis.  Specifically, 
the examiner is requested to state whether 
the Veteran's conjunctivitis during service 
was, in fact, chronic.  If it is found not 
to have been "chronic" during service a 
full description of the reason(s) of such 
conclusion should be set forth.  

In this connection, regardless of whether 
there is confirmation in the service 
treatment records of inservice injury(ies) 
of the Veteran's eyes, the examiner should 
render an opinion as to whether any current 
disability(ies) of the eyes is consistent 
with the Veteran's testimony and statements 
regarding injury or injuries of his eyes, 
particularly in light of the Veteran's 
extensive work-ups for his eyes during 
service.  

In formulating any medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation. 

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefore.   

4.  After the above development has been 
completed, readjudicate the claims.  If the 
benefits sought remain denied, furnish the 
Veteran, and representative, a Supplemental 
Statement of the Case and return the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


